Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 1 of 24

Fill in this information to identify the case:

 

Debtorname Pearl Resources, LLC

United States Bankruptcy Court for the: Southern District of Texas
{State}
Case number (If known): 20-31585-11

 

L) Check if this is an
amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 

1. Gross revenue from business

 

 

J None
Identify the beginning and ending dates of the debtor’s fiscal year, which Sources of revenue Gross revenue
may be a calendar year Check all that apply (before deductions and
exclusions)
From the beginning of the M Operating a business
fiscal year to filing date: From 01/01/2020 to Filing date © other Gross: all owners $ 75,297.93
MM/DDIYYYY TT
For prior year: From 01/01/2019 to 12/31/2019 a Operating a business 410.000.00
MM/DD/YYYY MM /DD/YYYY Q Other $__110,000.00
For the year before that: From 01/01/2018 to 12/31/2018 4 Operating a business
y MM /DDIYYYY MM 7 DDIYYYY $__ 320,000.04

CY other

2. Non-business revenue

Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

wf None

 

 

Description of sources of revenue Gross revenue from each
source
(before deductions and
exclusions)
From the beginning of the 0.00
fiscal year to filing date: = From 01/01/2020 to Filing date $I
MM/DD/YYYY
For prior year: From 01/01/2019 to 12/31/2019
MM/DDIYYYY MM /DD/YYYY $ 0.00
For the year before that: From 01/01/2018 t 12/31/2018
MM /DDIYYYY MM /DD/YYYY 5 0.00

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuais Filing for Bankruptcy page 1

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 2 of 24

Debtor Pearl Resources, LLC : Case number (known) _20-31585-11

Name

er List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90
days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be
adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

 

 

 

 

 

 

 

 

LI None
Creditors name and address Dates Total amount or value Reasons for payment or transfer
Check all that apply
3.4.
(Separate sheet attached.) $ C) Secured debt
Creditors name CJ Unsecured loan repayments
Street Q) Suppliers or vendors
C) Services
City State ZIP Code L} other
32,
C) Secured debt
$
Creditor's name CY Unsecured foan repayments
Street Q) Suppliers or vendors
QO) services
Cily Stale ZIP Code Q) other

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
the debtor. 11 U.S.C. § 101(31).

w None

 

 

 

 

 

 

 

 

Insider's name and address Dates Total amount or value Reasons for payment or transfer

4.1.
- $

insiders name

Street

City State ZIP Code

Relationship to debtor
4.2.

 

 

Insider's name

 

 

Street

 

 

 

City State ZIP Code

Relationship to debtor

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 3 of 24

Debtor Pearl Resources, LLC "Case number (rinown_20-31585-1 1

Name

 

 

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

4 None

Greditor’s name and address Description of the property : Date Value of property
5.1.

Creditors name

 

 

Street

 

 

 

City State ZIP Code

5.2.

Creditors name

 

 

Street

 

 

 

City State ZIP Code

6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
the debtor without permission or refused to make a payment at the debtor's direction fram an account of the debtor because the debtor owed a debt.

a None

Creditors name and address Description of the action creditor took Date action was Amount
taken

Creditors name

 

 

Street

 

Last 4 digits of account number: XXXX-__

 

City State ZIP Code

es Legal Actions or Assignments

 

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
was involved in any capacity—within 1 year before filing this case.

 

 

 

 

 

 

 

 

 

 

 

 

CI None
Case title Nature of case Court or agency’s name and address Status of case
7 ;
(Separate sheet attached.) LI Pending
Name C} On appeal
Gase number Street Q Concluded
Gily “State ZIP Code
Case title Court or agency’s name and address
geney ) Pending
7.2,
L) On appeai
Name
CY concluded
Case number
Street
City State ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 4 of 24

Debtor Pearl Resources, LLC Case number (i known) 20-31585-11

Name

 

 

8. Assignments and receivership

hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

wa None

Custodian’s name and address Description of the property

 

Custodian’s name

 

Value

$

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the

 

 

 

 

 

 

 

Ey Certain Gifts and Charitable Contributions

of the gifts to that recipient is less than $1,000

vf None

 

 

 

 

 

 

 

 

 

 

 

Case title Court name and address
Street
Name
Gase number
City State ZIP Code Street
Date of order or assignment
City State ZIP Code

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value

 

 

 

 

 

Recipient's name and address Description of the gifts or contributions Dates given Value
$
91. Recipient's name
Street
City State ZIP Code
Recipient’s relationship to debtor
9.2. $
Recipient's name
Street
City State ZIP Code
Recipient's relationship to debtor
Ey Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.
4 None
Description of the property lost and how the loss Amount of payments received for the loss Date of loss Value of property
occurred if you have received payments to cover the loss, for lost
example, from insurance, government compensation, or
tort liability, list the total received.
List unpaid claims on Official Form 106A/B (Schedule A/B:
Assets — Real and Personal Property).
$
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 5 of 24

Debtor Pearl Resources, LLC Case number (itknown_20-31585-11

Name

a Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
the filing of this case to anather person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
seeking bankruptcy relief, or filing a bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CL) None
Who was paid or who received the transfer? If not money, describe any property transferred Dates Total amount or
value
Walter J. Cicack
144. . 2/21/2020 g 20,000.00
Address San 1
Hawash, Cicack & GAston, LLP
Street
3401 Allen Parkway, Suite 200
Houston, Texas 77019
City State ZIP Code
Email or website address
hitps://hcegllp.com
Who made the payment, if not debtor?
Who was paid or who received the transfer? If not money, describe any property transferred Dates Total amount or
value
11.2. 5
Address
Street
City State ZIP Code

Email or website address

 

Who made the payment, if not debtor?

 

12. Self-settled trusts of which the debtor is a beneficiary

List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
a self-settied trust or similar device.
Do not include transfers already listed on this statement.

wf None

 

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value
$
Trustee

 

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5

 
Debtor

Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 6 of 24

Pearl Resources, LLC Case number (itknown)_20-31585-11

Name

 

 

13.2.

14,1,

14.2,

13. Transfers not already listed on this statement

CL} None
Who received transfer? Description of property transferred or payments received Date transfer
or debts paid in exchange was made
13.1. (Separate sheet attached.)

 

 

 

Address

 

Street

 

 

City State ZIP Code

Relationship to debtor

 

Who received transfer?

 

 

 

Address

 

Street

 

 

City State ZIP Code

Relationship to debtor

 

Previous Locations

List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Total amount or
value

 

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

C) Does not apply

Address Dates of occupancy

203 Paul Revere Drive (2 day occupancy, flooded by Harvey) From 08/24/2017
Street
(but NOT118 Paul Revere Drive: Pearl's current address)

Houston, Texas 77024

 

 

 

 

 

City State ZIP Code

952 Echo Lane From 05/05/2012
Street

Suite 370

Houston, Texas 77024

City State ZIP Code

To 08/26/2017

To 08/24/2017

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

page 6

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 7 of 24

Debtor Pearl Resources, LLC Gase number ¢rinown_20-31585-11

Name

 

Ea Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
— diagnosing or treating injury, deformity, or disease, or
— providing any surgical, psychiatric, drug treatment, or obstetric care?
& No. Go to Part 9.
U Yes. Fill in the information below.
Facility name and address Nature of the business operation, including type of services the {if debtor provides meals

debtor provides and housing, number of
patients in debtor's care

 

 

 

 

 

 

 

 

 

 

 

 

 

45.1.
Facility name
Street Location where patient records are maintained (if different from facility How are records kept?
address). If electronic, identify any service provider.
Check all that apply:
City State ZIP Code OQ Electronically
O Paper
Facility name and address Nature of the business operation, including type of services the If debtor provides meals
debtor provides and housing, number of
patients in debtor’s care
16.2.
Facility name
Street Location where patient records are maintained (if different from facility How are records kept?
address). If electronic, identify any service provider.
Check ail that apply:
City Slate ZIP Code CL} Electronically

 

QO Paper

Et Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

CI No
W ves. State the nature of the information collected and retained. _MinerlOwner, Vendor:AddressSSN,BankRoutingForSome
Does the debtor have a privacy policy about that information?

LY No
vi) Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

“4 No. Go to Part 10.
C) Yes. Does the debtor serve as plan administrator?
O) No. Go to Part 10.

C) Yes. Fill in below:
Name of plan Employer identification number of the plan

 

Has the plan been terminated?

LI No
C) ves

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 8 of 24

Debtor Pearl Resources, LLC Case number (if known) 20-31585-11

Name

 

a Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,

moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
brokerage houses, cooperatives, associations, and other financial institutions.

4 None

 

 

 

 

 

 

Financial institution name and address Last 4 digits of account Type of account Date account was Last balance
number closed, sold, moved, before closing or
or transferred transfer
18.1. 7 XXXX— CJ Checking $
ame CQ Savings
Street C) Money market
L) Brokerage
City State ZIP Code CI other
18.2. XXXX- Q Checking 5
Ni
ame L) Savings
Street OQ Money market

 

UO Brokerage

 

City State ZIP Gode LJ other

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

wf None

Does debtor

 

 

 

 

 

 

A + gee ge N ith : sae
Depository institution name and address ames of anyone with access to it Description of the contents still have it?
m O No
Name QO) Yes
Street
Address
City State ZIP Code

 

 

20, Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in

which the debtor does business.

a None

Facility name and address Names of anyone with access to it Description of the contents Does debtor

 

 

 

 

 

 

still have it?
OINo
Name L} Yes
Street
Address
City State ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 9 of 24

Debtor Pearl Resources, LLC Case number (itknown_20-31585-1 1

Name

 

| Part 414: | Property the Debtor Holds or Controls That the Debtor Does Not Own

21, Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in

trust. Do not list leased or rented property.

wf None

 

 

 

 

 

 

Owner’s name and address Location of the property Description of the property Value
$

Name

Street

City State ZIP Cade

Ea Details About Environmental Information

 

For the purpose of Part 12, the following definitions apply:

Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
regardless of the medium affected (air, land, water, or any other medium).

a Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
formerly owned, operated, or utilized.

”™ Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
or a similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22, Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wf No

OC Yes. Provide details below.

 

 

 

 

 

 

 

 

Case title Court or agency name and address Nature of the case Status of case
C) Pending
Case number Name C) on appeal
Sueat C) Conctuded
City State ZIP Code

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

WM No

CJ Yes. Provide details below.

 

 

 

 

 

 

Site name and address Governmental unit name and address Environmental law, if known Date of notice
Name Name

Street Street

City State ZIP Code City State ZIP Code

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 9

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 10 of 24

Debtor

Name

i No

C) Yes. Provide details below.

Site name and address

Pearl Resources, LLC

Case number (if known) 20-31585-11

 

 

24, Has the debtor notified any governmental unit of any release of hazardous material?

Governmental unit name and address

Environmental law, if known

Date of notice

 

Name

Name

 

 

Street

Street

 

 

 

City State

CJ None

Business name and address

Pearl Resources ...
Name
.. Operating Co., LLC

25.1.

ZIP Cade City State ZIP Cade

Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in conirol within 6 years before filing this case.
Include this information even if already listed in the Schedules.

Describe the nature of the business

Wholly-owned subsidiary of Pearl
Resources, LLC & listed as one of two

 

 

Street
118 Paul Revere Drive

debtors in contemporaneous filings.

 

 

Houston, Texas 77024

 

City State

262 Business name and address

ZIP Code

Describe the nature of the business

 

Name

 

 

Street

 

 

 

City State

Business name and address

25.3.

ZIP Code

Describe the nature of the business

 

Name

 

 

Street

 

 

 

City State

 

ZIP Code

Employer Identification number
Do not include Social Security number or ITIN.

EIN: 4 6-1

Dates business existed

From __2012 To Present

Employer identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

 

Official Form 207

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

page 10

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 11 of 24

Debtor Pearl Resources, LLC Case number (if known) 20-31585-11

Name

 

 

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

(] None

Name and address Dates of service

26a.1. Whitley Penn LLP (in role as bookkeepers only) Fromabout 2017 To Present
Name
(WP has remote access to electronic ledgers kept at Debtors' offices.)
Street

3737 Buffalo Speedway, Suite 1600
Houston, Texas 77098

City State ZIP Code

Name and address Dates of service

From To
26a.2. —_

 

Name

 

Street

 

 

City State ZIP Code

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
statement within 2 years before filing this case.

a None

 

 

 

 

 

 

 

 

Name and address Dates of service
From To
26b.1.
Name
Street
City State ZIP Code
Name and address Dates of service
From To
260.2, —
Name
Street
City State ZIP Code

26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

UO) None
Name and address if any books of account and records are
unavailable, explain why

260.1, Pearl Resources, LLC
Name
Pearl Resources Operating Co. LLC
Street
118 Paul Revere Drive
Houston, Texas 77024

City State ZIP Code

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 11

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 12 of 24

Debtor Pearl Resources, LLC Case number (rknown_2O0-31585-11

Name

 

 

Name and address If any books of account and records are
unavailable, explain why

26c.2.

 

Name

 

 

Street

 

 

 

City State ZiP Code

26d, List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
within 2 years before filing this case.

wf None

Name and address

264.1.

 

Name

 

Street

 

 

City State ZIP Code
Name and address

264.2.

 

Name

 

Street

 

 

City State ZIP Cade

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

C) No

wa Yes. Give the details about the two most recent inventories.

Name of the person who supervised the taking of the inventory Date of The dollar amount and hasis (cost, market, or
inventory other basis) of each inventory
Myra A. Dria, Manager of Pearl Resources, LLC 11/30/2019 ¢ 4,673,488.61

 

Name and address of the person who has possession of inventory records

274. Pearl Resources, LLC

Name

118 Paul Revere Drive
Street

 

Houston, Texas 77024

City State ZIP Cade

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 12

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 13 of 24

 

 

 

 

 

Debtor Pearl Resources, LLC Case number (rknown_20-31585-1 1
Name
Name of the person who supervised the taking of the inventory Date of The dollar amount and basis (cost, market, or
inventory other basis) of each inventory
Myra A. Dria, Manager of Pearl Resources, LLC 11/30/2018 ¢

 

Name and address of the person who has possession of inventory records

272. Pearl Resources, LLC

Name

118 Paul Revere Drive
Street

 

 

Houston, Texas 77024

city State Z|P Code

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.

Name Address Position and nature of any % of interest, if any
interest
Myra A. Dria 118 Paul Revere Dr, Houston 77024 Sole Member&Manager 100%

 

 

 

 

 

29.Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
of the debtor, or shareholders in control of the debtor who no longer hold these positions?
No
C] Yes. Identify below.

 

 

 

Name Address Position and nature of Period during which
any interest position or interest was
held
From To
From To
From To
From To

 

30. Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?

Z No

LI Yes. identify below.

 

 

 

 

Name and address of recipient Amount of money or Dates Reason for
description and value of providing the value
property

30.1.

Name

Streat

City State ZIP Code

Relationship to debtor

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 13

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 14 of 24

Debtor Pearl Resources, LLC Case number (rknowm_20-31585-11

 

Name

 

Name and address of recipient

 

30.2

 

Name

 

Street

 

 

Chy : Stale ZIP Code

Relationship to debtor

 

31, Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
C) No
a Yes. Identify below.

Name of the parent corporation Employer Identification number of the parent
corporation
Pearl Resources, LLC EIN; 4 6 -13.3 7.4 8 7

 

32, Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
No
C] Yes, identify below.

Name of the pension fund Employer Identification number of the pension fund

Part 14: Signature and Declaration

 

 

WARNING -- Bankruptcy fraud Is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both,
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
Is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on _ 03/27/2020 _
MM / DD iM /DD TYYYY”

x pe ra Printed name_Myra Dria

Signature of indi ual signing on behalf of the debtor

 

Position or relationship. to debtor Sole Member and Manager

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
LJ No

Yes

 

 

 

Official Form 207 Statement of Financial Affalrs for Non-Individuals Filing for Bankruptcy page 14

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 15 of 24

 

 

 

 

 

EEGE| E F SG H I J K L M
i
| 2 | Pearl Resources, LLC
| 3 | Case Number: 20-31585-11
| 4| Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (4/16)
[5 | Part 2: Certain Transfers Made Before Filling for Bankruptcy Reasons for Payment or Transfer
|_6 | 3. Certain Payments or Transfers to Creditors within 90 Days before Filing this Case Secured debt,
7] Total Unsecured loan repayments,
|8 | Amount or Suppliers or Vendors;
| 9 | Creditor's Name Creditor's Address: Street City State Zip Dates Ref # Value Services, Other
[20 |
| 42 | Pearl] Resources Operating Co,, LLC 118 Paul Revere Drive Houston Texas 77024 3/11/2020 Transfer $ 470.38 Other (Funding to subsidiary)
[32 | Pearl Resources Operating Co., LLC 118 Paul Revere Drive Houston Texas 77024 3/2/2020 Transfer $ 7,000.00 Other (Funding to subsidiary)
[13 | Pearl Resources Operating Co., LLC 118 Paul Revere Drive Houston Texas 77024 2/28/2020 Transfer $ 10,000.00 Other (Funding to subsidiary)
14 | Pearl Resources Operating Co., LLC 118 Paul Revere Drive Houston Texas 77024 2/21/2020 Transfer $ 10,000.00 Other (Funding to subsidiary)
| 15 | Liz Chapman, Pecos County Clerk 200 S, Nelson Ft. Stockton Texas 79735 2/12/2020 1012 $ 30,00 Services
| 16 | Dore Rothberg McKay 17171 Park Row, Suite 160 Houston Texas 77084 1/14/2020 Wire $ 20,000.00 Services
17
[18 | $ 47,500,38
19

 

 

PRLs_Chasel337_Activity_bb20200325MAD_bf0327DGG_MAD.xlsx; TAB: PRLsChase1337_90da20.03.25yDGG

3/27/2020, 11:37 AM; Lof1

 

 

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 16 of 24

Pearl Resources, LLC
Case Number: 20-31585-11
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

Pari 3: Legal Actions or Assignments
7. Legal Actions, administrative proceedings, court actions, executions, attachments, or

governmental] audits

1. Cause No. P-7797-83-CV; RH Trucking LLC and Ricardo and Adelaida Huitron vs. Pearl
Resources and PDS Drilling LLC; In the 83 Judicial District Court of Pecos County, Texas;

2. Cause No. P-7797-B-83-CV; Transcon Capital, LLC vs. Pearl Resources LLC and Pearl
Resources Operating Co. LLC; In the 83"? Judicial District Court of Pecos County, Texas and
Appeal No. 08-19-00288-CV; Pearl Resources Operating Co. LLC, et al. vs. Transcon Capital,
LLC; In the Eighth Court of Appeals, El Paso, Texas;

3. No. CC19508: Cavalry Energy Services, Inc. vs. PDS Drilling LLC, Pearl Resources LLC, and
Pearl Resources Operating Co, LLC; In the County Court at Law of Midland County, Texas;

4, Civil Action No. 4:17-cv-03158; Evanston Insurance Company and RSUI Indemnity Company
ys. PDS Drilling LLC, Pearl Resources LLC, and Pearl Resources Operating Co. LLC; In the
United States District Court for the Southern District of Texas, Houston Division.

5. Cause No. P-7880-83-CV; Nabors Drilling Technologies USA, Inc. vs. Pearl Resources LLC, et
al; In the 83" Judicial District Court of Pecos County, Texas;

6. Cause No, P-7824-83-CV; Pearl Resources Operating Co. LLC and Pearl Resources LLC vs.
Pilot Thomas Logistics LLC, Maverick Oil Tools LLC, and Allied OFS, LLC; In the 83™ Judicial

District Court of Pecos County, Texas;

7, No. CC19488; Vaquero Oilfield Services, LLC vs. PDS Drilling, Pearl Resources LIC, and
Pearl Resources Operating Co. LLC; In the County Court at Law of Midland County, Texas,

8. Appeal No. 08-19-00096-CV; Pearl Resources LLC, and Pearl Resources Operating Co, LLC
vs. Charger Services LLC; In the Eighth Court of Appeals, El Paso, Texas;

9. Cause No. P-12107-112-CV; Von Directional Services, LLC vs. PDS Drilling LLC, Pearl
Resources LLC, and Pearl Resources Operating Co, LLC; In the 112" Judicial District Court of
Pecos County, Texas;

10. Cause No. 2019-29482; Pearl Resources Operating Co. LLC, et al. vs. Mendford Trucking LLC;
In the 61 Judicial District Court of Harris County, Texas;

iL. Cause No. 2020-14427; Pearl Resources Operating Co. LLC, et al. vs. M&W Hot Oil; In the
113" Judicial District Court of Harris County, Texas.

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 17 of 24

Pear] Resources, LLC
Case Number: 20-31585-11
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

Part 6: Certain Payments or Transfers
13. Transfers no already listed on this statement

The transfer of 635.22 acres of State-owned mineral leasehold was taken by The Texas General
Land Office involuntarily from the Debtor on February 11, 2020.

This involuntary taking is currently under challenge by the Debtor.

There was nothing owed by Debtor to The Texas General Land Office other than the GLO
wanted wells drilled, whether prudent or not.

 

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 18 of 24

 

ale] c[ po] Ee] F G [Hq J

 

Pearl Resources, LLC
Case Number; 20-31585-11
Official Porm 207 Statement of Financial Affairs for Nou-Individuals Filing for Bankruptcy (4/16)
Part 13: Details About the Debtor’s Business or Connections to Any Business
27. Inventories
Description Cost.
Summary
Gamet State battery and wellsite
Equipment $3,054,881,00

Brandenburg battery and wellsite

Equipment 1,545,285,60
Pipes and fittings 71,282.01
1,616,567.61

Crude oil in lease tanks 1,000.00
Crude oil in lease tanks 1,000,00
2,000.00

Brandenburg battery and wellsite 1,618,567.61

Total $4,673,448.61

 

 

 

to 100 FOO PNR TR TN [NI [ho fo dp fn fe fie
elefslels/stslely[elstslelslelstslelelelslele]e[e slo a]= [els ]e

 

PRLs_FORM 207 Inventories Schedule for Brandenburg #1 Battery & wellsite_bb20200324MAD_bb0327DGG.xlsx; TAB: Summary

3/27/2020; 12:07 PM, 1 of 7

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 19 of 24

 

 

 

aja] cf po] e | Ff [sf H [ 1 ET x T 4
=
12] Pearl Resources, LLC
| 3.| Case Number: 20-31585-11
| 4| Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (4/16)
[5 | Part 13: Details About the Debtor's Business or Connections to Any Business
| § | 27, Inventories
7 |
| 8 | Item Number Description, Location Garnet State Property Cast
3
| 10 | PECOS COUNTY
| 13) BLK 8 H&GN RY SURVEY Tanks-Storage
, 12 | SEC 20 & 22 2-300 bbi steel 11,000.00
Fa 1 _SN-02319 mfg 95 Challenger Steel 11,000.00
| 14 | 1 SN-02320 mfg 95 Challenger Steel
| 15 | 1 Vertical Separator 8,000.00
E26 | 30" OD x 10° 125 psi
| 17 | Dressed w/standard Operating controls
18
| 19} 1 250 bbl open top fiberglass water tank 5,000.00
20
| 22 | I American 456 pumping unit 11,000.00
| 22 | 456-320-120 SN-t30F 120-44 4758 MFD 3-28-1980
23
24] 3 25 KVA Transformer 15,000.00
8 ft high game fence 1.42 miles with 2, 30-cantelevered gates
| 25} installed in West Texas 125,000,00
| 26 | 1 4x20 Perman mfg heater 1-2" Daniel meter run SN-A2 16-607 2,000.00
27
| 28 | 3 Meter base and disconnect 2,250.00
| 29 | 3 Siemans Control Panel and Stub pole 2,250,00
| 30 | 1 E42 Ajax Engine SN 69356 28,000.00
| 31] L 50 hp electric motor model #365TTD57086DV-W 6,500.00
32
33 | 1 6'x.24° API fiberglass gunbarrel 10,000.00
| 34 | Serial # G9107-17
135 | Tenaris molded guide Rods 100+ 96+ 11 +96+105+11+ 1002 20,000.00
EG Endurance Lift Solutions
[37] 14 13 3/8" centralizers 4,200.00
| 38] 2,252 13 3/8" 68# J-55 BTC R-3 casin (55 jts) 67,560,00  $30/f
39 | 2,200 13 3/8" 48# JS5 STC Casing 66,000,00  $30/jt
| 40 | 5,000 8 5/8" 32# J-55 LTC Casing 55,000.00 = Sii/ft
| 43 | 11,100 5 1/2" 23 # L-80 BTC Casing 122,100.00 $11 /ft
| 42] 4,639 8 5/8" 32# J-55 LTC Casing 57,987.00  $12/f
| 43] 2,048 2 3/8" 4.7# L-80 8rd Tubing 3,584.00  $1.30/f
| 44 | 12,200 2 7/8" 6.54 L-80 CS 67,100.00 $5.25/R
| 45 | 4,430 13 3/8" x 61# J55 Casing BTC 199,350.00  $45/f
46
[47] 2 Mega Lined Pits, 660,000 bbls each 255,000.00
| 48 |
| 49 | Subtotal 1,154,881.00
[ 50 |
51 | Location caliche and preparation 85,000,00
52
53 | Lined frac pit 140,000 bbl Sec 20 125,000.00
| 54 | Lined frac pit 40,000 bbl sec 22 85,000.00
Fencing and construction - 5-string & pole 15 miles install in West
[55] Texas and 9 single and double gates 255,000.00
56
57 | 3 Water Wells and Puntps with controllers in West Texas 210,000,00
58 | Magnum 35 kw diesel generator w/trailer- SN 1108059 35,000.00
59] Magnum 35 kw diesel generator w/trailer- SN 1111935 35,000.00
60} Magnum 35 kw diesel generator w/trailer- SN 1214849 35,000.00
61
| 62 | Fencing 35 15’ gates in West Texas install 150,000.00
[63 | Easement Fencing Section 19,5 installed 45,000.00
Drilling pad and reserve pit GS 2211HD, rat hole & conductor,
64 casing to 2,000 ft depth 250,000.00
| Drilling pad and reserve pit GS 2021HA rat hole & conductor,
| 65 | casing to 2,000 ft depth 250,000.00
Drilling pad aud reserve pit GS 2022HA rat hole & conductor,
66 casing to 2,000 ft depth 250,000,00
| 67 | Facility Pad at sec 22: 6.5 acres 6" caliche base 35,000.00
| 68 | Gamet State #1 Mega Pad 10 acres with 6" caliche Base 55,000.00
69 |
| 70]
| 72.|
| 72] Subtotal 1,900,000,00
73
| 74 | Total $3,054,881.00
Fa —_—
ka
77

 

 

 

 

PRLs_FORM 207 Inventories Schedule for Brandenburg #1 Battery & wellsite_bb20200324MAD_bb0327DGG.xlsx; TAB: GState YDGG-

3/27/2020; 12:07 PM, 2 0f7

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 20 of 24

 

 

 

Al al cl oD i E [Fl G H, [4
=
| 2 | Pearl Resources, LLC
| 3 Case Number: 20-31585-11 :
1 4 Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankwuptcy (4/16)
= Part 13: Details About the Debtor's Business or Connections to Any Business
— 27. Inventories
| 7 |
| 8 | Pearl Resources LLC
{ 2 Oil Lease Property & Crude Petroleum in Tanks
"20 |
[34 | Owned E:
| 12) Make/Model Value Location Loss Payee
3
| 14 | 3 Phase Separator - SN-U-1032 CO-157461 DT-157461 $ 11,041.50 Brandenburg #1
[15 | Kimray Backpress - Model - 230-SGT-BP-D/SN-2130111192 625.69 Brandenburg #1
| 16 | Kimray Backpress - Model - 230-SGT-BP-D/SN-213010115 625.69 Brandenburg #1
| 17] Dump Valve - Model -250-SMT-PB-PO-D/SN-2131491044 1,513.75 Brandenburg #3
| 18 | Dump Valve - Model -250-SMT-PB-PO-D/SN-213 1491045 1,513.75 Brandenburg #1
[19 | Pap off - SN- 450.00
[20] Level Controlicrs 625,00
| 22 |
| 22 | 2-Phase Separator - SN-301V 6,348.50 Brandenburg #1
Ee 2-Phase Separator - SN-New 8,500.00
24 | Dump Valve Kimray - Model - 225- SOA-D/SN-2122781778 650.00 Brandenburg #1
| 25 | Kimray Backpress - Model - 230-SGT-BP-D/SN-2 130781796 625.69 Brandenburg #1
| 26 | Kimray Backpress - Model - 230-SGT-BP-D/SN-2 130040399 625.69 Brandenburg #1
| 27) Pop off - SN-808407 650.00
28
| 29 | Heater F34118 4x20 18,002.75 Brandenburg #1
| 30] Dump Valve - 26SWA - SN-2131821082 233.79 Brandenburg #1
| 33 | Dump Valve - 26SWA - SN-2131821085 233.79 Brandenburg #1
32] Backpress - Model - 230 - SGT-BP-D/SN-2132330265 625.69 Brandenburg #1
| 33 | Backpress - Model - 230 - SGT-BP-D/SN-213205024 625.69 Brandenburg #1
Eg Pop off - SN- 650,00 Brandenburg #2
35 | Turbine Meter with readout 1,250.00 Brandenburg #3
| 36] Turbine Meter with readout 1,250.00 Brandenburg #4
37 .
38 | Roper Pump - Figure - 10188/SN-G-765838 1,585.86 Brandenburg #1
| 39 | Cole Parmer pump
| 40 | Water Tank - G-5707-13 11,742.50 Brandenburg #1
| 44 | Water Tank - G-5658-13 11,742,00 Brandenburg #1
42
| 43 | Oil Tank - A-12037 13,237.00 Brandenburg #1
| 44} Oil Tank - F-54477 14,873.00 Brandenburg #1
45
| 46 | Generator ~ Model - 2785130100 SN-2070178 9,000.00 Brandenburg #1
47
[48 | Chemical Pumps - H34642 2,257.01 Brandenburg #1
| 49 | Chemical Pumps - 36407 8,480.77 Brandenburg #1
| 50 | Chemical Pumps - H36406 8,480.77 Brandenburg #1
51
32 | Motor Valve -Model - ABZ-E850SR/SN-CJ120223 5,000.00 Brandenburg #1
53 |
=3 Gas Lift Equipment GMC278-15L80PC 7" Nickel-plated/SS 314 Packer 15,858.00 Brandenburg #1
2 7/8" installed tubing (212 joints) 0.217" wall L-80 6.5 #/f& AB MOD
55 | threads and 2 7/8" tubing inventory (51 joints) 90,000.00 Brandenburg #1 $5.12/ft
| 56 | Installed PUP joints: 4’+ 1'+ 10° and PUP joint inventory: 2’, 6', 8' 1,497.00 Brandenburg #1
57
El Backpress Valve 312 SGT 625.69 Brandenburg #1
| 59 | WELLHEAD EQUIPMENT
| 60 | Gate Valves (Qty. 4) Part #710-000-29FSS 10,825.00 Brandenburg #1
61 | Gate Valve w/ Actuator & Manual Override Part #710-000-25AC 4,409.02 Brandenburg #1
| 62 | Adapter/Flange Part #706-000-75295B2NP 1,282.76 Brandenburg #1
| 63 | Tee Studded Part #720-000-2925TNP 1,396.43 Brandenburg #1
| 64 | Adapter/Flange Part #706-000-75710 7,887.10 Brandenburg #1
| 65 | Valve Gate Part#710-000-7F5 8,389.38 Brandenburg #1
66 Valve Gate (Qty.2) Part #710-000-11316 2,203.97 Brandenburg #1
67 | Choke 3,546.54 Brandenburg #1
El WELL EQUIPMENT
| 69 | Tubing/Couplings/Joints (10,300') 74,618.30 Brandenburg #1
70 Casing (7" BTC) Inventory 55,175.13 Brandenburg #1
Ka Casing (7" LIC) Inventory 240,273.19 Brandenburg #1
| 72 Casing (7" x-over) 1,303.84 Brandenburg #1
| 73 | Casing (5") Inventory 39,357.00 Brandenburg #1
74

 

 

 

 

 

 

PRLs_FORM 207 Inventories Schedule for Brandenburg #1 Battery & wellsite_bb20200324MAD_bb0327DGG.xlsx, TAB: BBurg v.0GG

3/27/2020, 12:07 PM; 3 of 7

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 21 of 24

 

 

 

 

Af sic] D E [Fl G H I

3 |
| 2] Pearl Resources, LLC
3 Case Number: 20-31585-11
[4 | Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (4/16)
| 3] Part 13; Details About the Debtor's Business or Connections to Any Business
| 6 | 27, Inventories
12
[8 | Pearl Resources LLC
[9 | Oil Lease Property & Crude Petroleum in Tanks
Fa
| it} Owned Equipment
{12 | Make/Model Value Lacation Loss Payee

13
75 | FACILITY EQUIPMENT & SAFETY
| 76 | Flare Stack 32,000.00 Brandenburg #1
77] Pipe Racks (Qty. 5 sets) 32,475.00 Brandenburg #1
| 78 | Gate/Fencing Perimeter of 3 acre pad 42,000.00 Brandenburg #1
| 79 | H2S Safety Equipment - 4- SCBA + NEMA 4x Alarm Controller 29,387.86 Brandenburg #1
[80 | Air cascade system - 4 3500 psi air cylinders 6,505.00 Brandenburg #1
| 81 | PLC On Site Tank and H2S Real-time Call-out and Monitoring System 41,770,12 Brandenburg #1
| 82 | 4 1-K-20-G chemical fire extinguishers 2,099.00 Brandenburg #1
| 83] YRU 12,500.00 Brandenburg #1
| 84
| 85 | Pumping Unit concrete base and prime mover 11,500.00 Brandenburg #0
| 86 | Pumping Unit SLS 640-365-168 TH Shores Lift Serial SLS14-1510 123,579.69 Brandenburg #1
| 87 | BELTS, SHEAVES, AND HUBS 6,000,00 Brandenburg #1
| 88 | 50k LOAD CELL 5,000.00 Brandenburg #1
89 | CB-36-O0 4,800.00 Brandenburg #1
EG CHAT 700,00 Brandenburg #1
| 91 | AJAX E42 RECONDITIONED 31,500,00 Brandenburg #1
| 92 | TAPERED KD TENARIS SUCKER RODS (this one in well, other backup on location)
| 93 | 112 1" tenaris kd Sucker Rods 2/sht and guides 25,000.00 Brandenburg #1
Ej 72 7/8" tenaris kd sucker rods w/fst and 2 guides 12,250.00 Brandenburg #1
95 | 47 7/8" Tenaris KD sucker rods w/FST and no guides 4,800.00 Brandenburg #1
Ei 74 3/4" Tenaris KD Sucker Rods w/FST and 2 guides 8,500.00 Brandenburg #1
Ea 87 3/4" Tenaris KD Sucker Rods w/FST and no guides 6,500.00 Brandenburg #1
| 98] 8 3/4" Tenaris KD Sucker Rods w/FST and 4 guides 1,500.00 Brandenburg #1
El 14 1.5" Class C sinker bars 2/3/4 FSC 4,200.00 Brandenburg #1
| 100) 1" 7/8" 3/4" pony rods set 1,200.00
101 1" 7/8" 3/4" x-over couplings 100,00
| 102} Donnan DH Rod Pump 25-150-RHBC-24-6-0,5 HT BRNY MP upgraded 6,500.00
| 103] Tubing Anchor 7" x 2-7/8" with carbide slips 5,700.00
| 104) 1 1/2" x 22 polish rod w/1" pin 200,00
[105] 11/2" x 1 3/4" x 16'Polish Rod liner 220,00
106} 3 bolt polish rod clamps 194,00
[107] 3 stab bar 7/8" x 40" w/ 3/4” pin 220,00
108; Surface Well head hookup assy including stuffin box, pumping tee, nipples 5,000.00
| 109) and valves all for H2S service
(110) Rod Rotator 1,500.00
(414) Right hand release back off CPLG 250.00
12]
| 113] 49 7/8" tenaris kd sucker rods w/fst and 4 guides 12,250.00 Brandenburg #1
{114} 47 7/8" Tenaris KD sucker rods w/FST and no guides 4,800.00 Brandenburg #1
115} 96 3/4" Tenaris KD Sucker Rods w/FST and 4 guides 8,500.00 Brandenburg #1
{116 78 3/4" Tenaris KD Sucker Rods w/FST and no guides 6,500.00 Brandenburg #1
1127] 97 joints 2" lined pipe 3,300.00
| 113] 42 joints 2 78" tubing L-80 6.5# . 49,700.70
1119]
| 120 2 game cameras w/SD cards 450,00
123
| 122] Cargo Container - 8'x 40° 4,250.00 Brandenburg #1
[123] Ajax DPC140 - compressor package 85,000.00 Brandenburg #1
| 124] Kimray pressure control valve 950.00 Brandenburg #1
| 125] Kimray pressure control valve 950.00 Brandenburg #1
126} Kimray pressure regulators 550.00 Brandenburg #1
(127 Kimray pressure regulators 550,00 Brandenburg #1
| 123] Turbine Meter with readout 1,250.00 Brandenburg #1
129 Manual bypass valve - 2" globe valve 650,00 Brandenburg #1
130
134] Diesel Fuel Tank with Stand-500 gal 995,00 Brandenburg #1
132 Diesel Fuel Tank with Stand-500 gal 995,00 Brandenburg #1
1133] Diesel Fuel Tank with Stand-500 gal 995.00 Brandenburg #1
1134) Diesel Fuel 1,000,00 Brandenburg #2
135) Pipe, fittings, valving 71,500.00 Brandenburg #1
FEG 8 ft game fencing with 15 ft cantilevered gate.1500 ft installed 55,000.00 Brandenburg #1
137
FED Overhead Static Lightening Protection 10,802.07 Brandenburg #1
139)

Unit #1, Light Tower, Engine #D1005-1DW2749, Generator #

140) 0001708463 : 8,450.00 Brandenburg #1 Well - Pecos, TX

 

 

 

 

PRLs_FORM 207 Inventories Schedule for Brandenburg #1 Battery & wellsite_bb20200324MAD_bb0327DGG.xIsx, TAB: BBurg v.DGG 3/27/2020, 12:07 PM; 4 of 7

 

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 22 of 24

 

 

 

 

 

 

 

 

Al efc] D E [Fl G | H [1
L1 |
| 2 | Pearl Resources, LLC
| 3 | Case Number: 20-31585-11
| 4 | Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (4/16)
5 | Part 13; Details About the Debtor's Business or Connections to Any Business
| 6 | 27, Inventories
7 |
[8 | Pearl Resources LLC
9 J Oil Lease Property & Crude Petroleum in Tanks
| 10 |
| 43 | Owned Equip
| 12] Make/Model Value Location Loss Payee
13
r Unit #2, Light Tower, Engine #D1005-1DW2746, Generator
[144] #0001708465 8,450.00 Brandenburg #1 Well - Pecos, TX
| 142} Road and gates across Sec 44 and 39,5 35,000.00 Brandenburg #1 Well - Pecos, TX
| 243] Total Flow Gas meter run (Fleaux Services) 5,082,93 Brandenburg #1 Well - Pecos, TX
144)
145 Equipment Total: 1,545,285.60
| 146]
| 147| Crude Petroleum in Tanks Limit $55,000 1,000.00 55 55000
148
149] Total Equipment and Crude Oil in tanks $1,546,285.60_
150

 

PRLs_FORM 207 Inventories Schedule for Brandenburg #1 Battery & wellsite_bb20200324MAD_bb0327DGG.xIsx, TAB: BBurg v.DGG 3/27/2020, 12:07 PM; 5 of 7

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 23 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alsi c] ov. | E F G Hq fi J L
ri
| 2 | Pearl Resources, LLC
| 3 Case Number: 20-31585-11
[4] Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (4/16)
| 5 | Part 13; Details About the Debtor's Business or Connections to Any Business
| 6 | 27, Inventories
| 7]
| 8 | Equipment Inventory - Brandenburg #1
9 Pearl Resources, LLC
| 10 | Date: 29 and 30 Oct Est cost for
| 14 | Item: Count Size Fitting Type Unit Price Installed Equip.
[12 |
| 13 | 1 8 1" 90deg elbow 6.78 $ 54.24
| 14 | 2 0 I" 45deg elbow 6.46 -
| 15 | 3 7 i" ball valve - SS 58.68 410.76
[26] 4 2 1" check valye - CS 45 90,00
| 17 5 21 i" {nipple <12" 8 168.00
| 18 | 6 231 1" pipe - steel IPC 4.6 1,062.60
| 19] 7 2 1" TEE 3,55 7.10
| 20 | 8 3 i" union, 15.25 45,75
| 22 | 9 0 I"x 1/4" |bushing 2.43 -
j 22 | 10 1 1"x 1/4" _|reducer 14.3 14,30
| 23 | ll 1 1"x 3/4" [bushing 2.43 2.43
| 24 | 12 2 1/2" ball valve - chemical or instrumentation 21.68 43.3
| 25 | 13 3 1/2" needle valve - chemical or instrumentation 86.9 260,70
| 26 | 14 3 1/2” pressure gauge - brass 126.86 380,58
| 27] 15 0 1/2" nipple <12" -
| 28 | 16 Q 1/2" nipple <12" SS -
| 29 | 17 1 1/4" ball valve - brass 45.6 45,60
Ea 18 0 1/4" ball valve - SS 19,38 -
| 31] 19 0 1/4" TEE 17 -
| 32] 20 0 v4" nipple - CS 5 -
| 33 | 21 1 1/4" pressure gauge - 0-100 45,6 45,60
Es 22 10 2" 45deg elbow 20.08 200.80
| 35 | 23 4 2" 45deg elbow - fiberglass $1.02 204,08
| 36 | 24 74 2" 90deg elbow 15.78 1,167.72
| 37] 25 3 2" 90deg elbow - fiberglass 61.86 185.58
| 38 | 26 70 2" ball valve - CS 104.4 7,308.00
| 39 | 27 9 2" bull plug 18.34 165,06
| 40 | 28 10 2" check valye - CS 54 540,00
41 29 226 2" uipple <12" 15 3,390,00
42 30 7 2" |nipple>12” 22 154.00
| 43 | 31 157 2" pipe - fiber glass 3.98 624.86
44 32 1076 2" {pipe - steel IPC 734 7,897.84
45 33 1 2" Tank pressure/vac relief 350 350,00
46 34 48 2° TEE 21,54 1,033,92
47 | 35 2° TEE - fiberglass 79.08 395,40
48 | 36 60 2" union - hammer union Fig 200 19,4 1,164,00
| 49 | 37 1 2" VIC butterfly valve 307.88 307,88
| 50 | 38 5 2" Vic coupling 28.03 140,15
| 51] 39 5 2" Vic x glue fiberglass coupling 31,02 155,10
| 52 | 40 1 2" Vic x Thrd - CS coupling 45 45,00
53 | 41 5 2"x1" __freducer 712 35,60
£23 42 0 2" x 1/2" jreducer -
55 | 43 0 2" x 1/4" [reducer -
| 56 | 44 2 2" x 1-1/2" |reducer 9 18,00
| 57 | 45 6 3" 4Sdeg elbow 85.76 514,56
| 58 | 46 1 3" 90 deg elbow - fiberglass 87.74 87,74
| 59 | 47 0 3" 90deg elbow 36.68 -
| 60 | 48 4 3" ball valve - CS 156.6 626,40
| 61 | 49 0 3" ‘bull plug -
| 62 | 50 1 3" check valve - CS 114.91 114,91
| 63 | 51 1 3" Fiberglass Thrd x glue coupling 33.3 33.30
| 64 | 52 5 3" nipple <12” 40 200,00
| 65 | 53 4 3° [nipple>12" 55 220.00
| 66 | 54 122 3" pipe - fiber glass 7.99 974.78
| 67 | 55 103 3" pipe - steel IPC 10.68 1,100.04
68 | 56 1 3" TEE 48,39 48,39
| 69 | 57 1 3" TEE - fiberglass 8676 8,676.00
70] 58 3 3" union ~- hammer union Fig 100 44.8 134.40
74 59 2 3" Vic coupling 48.91 97.82
| 72] 60 2 3" Vic x Thrd - CS coupling 50 108.00
73 | 61 2 3" Vic x Thrd - fiberglass coupling 45,58 91,16
74 | 62 0 3"x1" [reducer -
75 | 63 0 3"x 1/2" reducer -
76 64 13 3"x 2" [reducer 29.58 384.54
77 65 1 3/4" 90deg elbow 4.5 4.50
78 66 3/4" ‘ball valve ~ brass 40.8 40,30

 

 

 

 

 

 

 

PRis FORM 207 Inventories Schedule for Brandenburg #1 Battery & wellsite_bb20200324MAD_bb0327DGG.x\sx; TAB: BBurg PipetFittings v.DGG

3/27/2020, 12:07 PM 6 of 7

 

 
Case 20-31585 Document 59 Filed in TXSB on 03/27/20 Page 24 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alelc{ ov | E F G [x [if J L

(|

| 2 | Pearl Resources, LLC

| 3} Case Number: 20-31585-11

| 4] Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (4/16)

[5 | Part 13; Details About the Debtor's Business or Connections to Any Business

| 6 | 27, Inventories

LZ |

| 8 Equipment Inventory - Brandenburg #1

) Pearl Resources, LLC

| 10] Date: 29 and 30 Oct Est cost for
it) Item: Count Size Fitting Type Unit Price Installed Equip,
{12 )

| 79 | 67 6 3/4" __ | nipple <12" 2.22 13.32
| 80 | 68 1 3/4" TEE 5.6 5.60
| 84] 69 1 3/4" x 1/4" |bushing - SS 15 15,00
| 82 | 70 2 4" 45 deg elbow ~ fiberglass TTA 155.48
[83 | 71 2 4" 4Sdeg elbow 71.06 142.12
| 84 | 72 0 4" 90deg elbow 95 -

| 85 | 3 3 4a" ball valve - CS 216 648,00
| 86 | 74 2 a" bull plug 61.84 123.68
| 87 | 75 0 4" check valye - CS 185.34 -

| 88 | 76 1 4" Dresser Sleeve - CS 250 250.00
| 89 | 77 8 4" nipple <12" 45 360.00
| 90 | 8 0 4" [nipple>12” -

| 91 | 79 0 4° pipe - fiber glass -
92 | 80 32 4" pipe - steel 10,17 325.44
93 | 81 1 4" TEE 220,48 220.48
94 | 82 1 4" union - hammer union Fig 100 65,12 65.12
95 | 83 1 4" VIC butterfly valve 485.9 485.90
| 96 | &4 2 4" Vic coupling 68,73 137.46
| 97 | 85 2 4" Vic x Thrd - CS nipple 55 110,00
| 98 | 86 0 4"x1° [reducer -
| 99 | 87 0 4"x 1/2" jreducer -
| 100) 88 6 4"x2" {reducer 60.08 360.48
{4031 89 10 4"x3" [reducer 82.65 826.50
| 102} 90 1 special _{1" Pressure Regulator - Wellmark 1PR 1630S 5-20psi 194.66 194.66
{103} 91 1 special {1" x 1/2" reducer 15.8 15.80
104} 92 1 special [1" x 2" fuel pas pot - HT fuel -

| 105) 93 1 special _|1/4" gas measurement bulb 55 55,00
| 106 94 1 special _|1/4" pressure repulator - Wellmark 2004 PR 0-225 336,54 336.54
| 107| 95 2 special |2" CS THRD x poly 50 100,00
{ 108) 96 1 special |2" ESD valve - Tanklogix 6000 6,000,00
| 109] oF 0 special |2" Kimray - #212 SGT BP 338.86 -
1110} 98 0 special |2" Kimray - #250 SMT PB PO-D 450 -
414] 99 0 special |2" Kimray - 26 SWA 300 -
412} 100 0 special |2" Kimray Dump Valve - 225 SOA-D 250 -
113} 101 1 special |2" mixer - stainless steel 600 600.00
414) 102 0 special |2" NuFlo TFM - 9A-10101183-01 w/ Totalizer 1200 -
415 103 6 special [2 PSV - Mercer Valve 2"x2" 81-43251V09G11 282.66 -
416| 104 0 special |2" Tubine Flow Meter with digital readout - VIC x VIC 900 -
147 105 1 special |2"x 2" PSV - unknown 282.66 282.66
4.18] 106 3 special |3" CS THRD x poly 75 225.00
119] 107 1000 special {3" poly pipe 2.03 2,030.00
420} 108 1 special [3" poly x poly 125 125.00
{421 109 1 special |ESD pilot controller - High/Low 1250 1,250.00
| 4.22] 110 2 special _|Kimray - 2" gas regulator - 230 SGT-BP-D $78 1,156.00
[423] lil 1 special _|3"PCC (pollution control bucket) - #301 w/ truck conn. 398.4 398.40
[424] 112 1 special _|4" PCC (pollution control bucket) - #301 w/o truck conn. 414.4 414.40
| 125] 113 2 special_|1/4" ball valve with short nipple 25 50.00
| 126] lid 0 special | diesel tank ~ 500 gallon 795 -

| 127] 115 0 special |3"x 2" poly reducer 125 -
1128] 116 0 special |2" THRD x poly 85 -
(129) 117 0 special [level controls 225 -
130) 118 0 special |7" casing 15 -

| 134] 119 9 special 5-1/2" casing 12 -
{132 120 0 special {2-3/8" 8RD new tubing 4.5 -

| 133] 121 0 special |2-3/8" 8RD yellow band 4 -

| 134] 122 0 special {2-7/8" tubing 5.12 -
135) 123 0 special {2-3/8" tubing red band 2.25 -
1136] 124 ] special _{misc chemical injection tubing and fittings 3000 3,000.00
| 137] 125 1 special [electrical control panel - tranfer pump 2760.44 2,760.44
|138|

| 139) Installed

| 140] total: 64,801.83
141 10% adder for misc: 6,480.18
[142] grand total: —§ 71,282.01
haa —

144

 

 

PRis_ FORM 207 Inventories Schedule for Brandenburg #1 Battery & wellsite_bb20200324MAD_bb0327DGG.xlsx; TAB: BBurg PipetFittings v.0GG

3/27/2020, 12:07 PM 7 of 7

 

 
